Citation Nr: 0735211	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in October 2004, which denied 
service connection for diabetes mellitus, skin disability, 
and back disability; and November 2005, which denied service 
connection for a lung disability.  

The Board observes that although the October 2004 RO decision 
denied service connection for actinic keratosis on a de novo 
basis, service connection for a skin disability was 
previously denied in a final December 1948 decision.  The 
December 1948 Board decision denied entitlement to service 
connection for furunculosis.   The Board notes that the skin 
presently on appeal is framed as entitlement to service 
connection for a skin condition to include actinic keratosis, 
jungle rot/furuncirlosis.  However, the Board finds that the 
prior adjudication was of the same claim (a skin disability), 
however styled.  Ashford v. Brown, 10 Vet.App. 120, 123 
(1997).

Similarly, the October 2004 RO decision denied service 
connection for osteoarthritis of the back on a de novo basis, 
while service connection for chronic lumbosacral strain was 
denied in the December 1948 Board decision.   The prior 
December 1948 adjudication was of the same claim (a back 
disability), however styled.   Ashford, supra. 

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

Finally, the Board notes that the veteran attempted to appeal 
a November 2005 RO decision that denied his claim of 
entitlement to service connection for a lung disorder.  As 
correctly pointed out by the RO in an April 2007 letter, the 
veteran did not submit a timely substantive appeal, and as 
such, this claim is not before the Board.


FINDINGS OF FACT

1.  In a statement dated in June 2005, prior to promulgation 
of a decision in the appeal, the veteran requested to 
withdraw the claim for service connection for diabetes 
mellitus. 

2.  By a December 1948 decision, the Board denied service 
connection for a skin disability and the Chairman of the 
Board has not ordered reconsideration of this decision.  

3.  By a December 1948 decision, the Board denied service 
connection for a back disability and the Chairman of the 
Board has not ordered reconsideration of this decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for diabetes mellitus.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The Board's December 1948 decision that denied service 
connection for a skin disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for a skin disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

4.  The Board's December 1948 decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

5.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in August 2004 and July 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Additionally, in 
October 2006, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established. 

Regarding the veteran's requests to reopen claims of service 
connection for a skin disability and back disability, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addresses notice requirements specific to new 
and material claims.  Essentially, under Kent, the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  In this case, the July 2005 letter 
explicitly set forth the basis for the prior final denials as 
to the veteran's claims and apprised him of the elements of 
new and material evidence. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The duties to notify and assist have been met.

Analysis

1.  Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202.  
An appeal may be withdrawn in writing or on the record at a 
hearing at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement dated in June 2005, the veteran indicated that 
he was withdrawing the issue of service connection for 
diabetes mellitus.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5).   


2.	Skin Disability

The RO denied service connection for a skin disability in 
rating decisions dated in September 1946, January 1947, and 
August 1947.  In a December 1948 decision, the Board denied 
service connection as well.  The Chairman of the Board has 
not ordered reconsideration of this decision to date and it 
is therefore final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.
 
In September 1946, the RO denied service connection for 
furunculosis noting that it had not been shown by the 
evidence of record.  In January 1947, the RO denied service 
connection for jungle rot/furunculosis noting that a 
disability was not shown until nine months after discharge 
and there was no record of such during service.  The RO 
denied service connection again in August 1947 noting that 
there was no record of jungle rot/furunculosis during 
service.  In December 1948, the Board denied service 
connection for furunculosis noting that the evidence of 
record did not show complaints of or findings of furunculosis 
in service or at service discharge although there was 
evidence of such subsequent to service.  The Board found that 
it had not been shown that furunculosis was the result of an 
injury, disease, or other incident of service. 

In July 2004, the veteran sought to reopen his claim of 
service connection for a skin disability.  To reopen the 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and post-service medical records.  The evidence showed that 
the veteran had been treated for a skin disability after 
service.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

Pertinent medical records received since the December 1948 
Board decision include VA outpatient treatment records 
showing that he was seen in 1988 and 1989 and was variously 
diagnosed with a lesion on the chest, a hypertrophic scar, 
and follicular eczema.  

A VA dermatology examination was accomplished in February 
1990.  The examination report reflects that the veteran 
claimed that he first developed skin trouble in service.  He 
specifically indicated that he developed "dengue" and was 
then treated for abscesses and furunculosis.  Physical 
examination revealed scar on the dorsum of the knee and 
lesions on the veteran's ears, but no active folliculitis.  
The veteran was diagnosed with a history of chronic, active 
furunculosis/folliculitis; status post skin cancer; and, 
dermaphytosis.  

VA outpatient treatment records further reveal that he was 
seen in August 2001 a papule on the neck, scaling plaque on 
the chest, and scaling hyperkeratotic papules on the chest.  
During a hearing at the RO in June 2005, the veteran 
essentially related his current skin disorder to being 
exposed to the sun while in service.

Although the evidence submitted since the Board rendered its 
December 1948 decision is "new," in that it was not of 
record when that decision was rendered, it is not material, 
in that it does not relate to an unestablished fact necessary 
to substantiate the claim.  Specifically, while evidence 
confirms that the veteran a skin disorder(s), this fact was 
already established (although it appears that these are 
different disorders).  There has been, however, no medical 
evidence submitted that objectively suggests that any 
currently diagnosed skin disorder was incurred in or 
aggravated by his military service, and thus the evidence 
received does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2007).  

To the extent that the veteran has stated that he has a skin 
disorder that was incurred in or is otherwise related to 
service, to include in his testimony and during the February 
1990 VA examination, unsupported lay statements, even if new 
(which are not in this case, as similar statements were made 
prior to the December 1948 decision), cannot serve as a 
predicate to reopen a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In light of the above, it is the determination of the Board 
that new and material evidence has not been submitted.  Thus, 
the claim for service connection for a skin disability is not 
reopened and the benefit sought on appeal remains denied.


3.  Back Disability

In August 1947, the RO denied service connection for a back 
disability noting that there was no record of such disability 
in service.  Subsequently, in December 1948, the Board denied 
service connection, as well, finding that the evidence of 
record did not show complaints of or findings of a back 
disability in service or at service discharge despite 
evidence of such subsequent to service.  The Board found that 
it had not been shown a back disability was the result of an 
injury, disease, or other incident of service.  

In July 2004, the veteran sought to reopen his claim of 
service connection for a back disability.  To reopen the 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108.

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and post-service medical records.  The evidence showed that 
the veteran had been treated for a back disability following 
service but did not indicate that it was the result of an 
injury, disease, or other incident of service. 

The Board finds that the evidence received since the final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
claim.

Pertinent medical records received since the December 1948 
Board decision include hospital records dated in April 1947 
noting the veteran's assertion that he injured his back in 
service and hospital records dated in November and December 
1950 noting the veteran's onset of back pain in February 
1946.  As a result of a February 1990, a history of back pain 
was diagnosed.  VA outpatient treatment records indicate that 
low back pain was diagnosed in March 2005, and that a past 
medical history of osteoarthritis of the back was noted in 
September 2005.  

Finally, during the June 2005 hearing, the veteran testified 
that he injured his back in service while aboard a ship, 
breaking his tailbone.  He indicated that he was hospitalized 
for a month.  

There is nothing in the evidence that sufficiently 
demonstrates that the veteran injured his back in service nor 
is there competent medical evidence suggesting that his 
current disability (if indeed one is currently present) is 
related to service.  To the extent that the veteran claims 
that he broke his tailbone in service, the Board notes that 
nothing in the service medical records supports this 
contention. 

Although new evidence that was not before the Board at the 
time of the last final decision has been received, this new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim.  

To the extent that the veteran has stated that he has a back 
disability that was incurred in or is otherwise related to 
service, to include in his testimony, unsupported lay 
statements, even if new (which are not in this case, as 
similar statements were made prior to the December 1948 
decision), cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray, 5 Vet. App. 211 (1993).  

In light of the above, it is the determination of the Board 
that new and material evidence has not been submitted.  Thus, 
the claim for service connection for a back disability is not 
reopened and the benefit sought on appeal remains denied.


ORDER

Service connection for diabetes mellitus is dismissed. 

Service connection for a skin disability remains denied as 
new and material evidence has not been received to reopen the 
claim.

Service connection for a back disability remains denied as 
new and material evidence has not been received to reopen the 
claim.



______________________________________________
J. A. MARKEY
ActingVeterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


